Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 12/30/2020. Claims 1-21 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Amendments
3.	Applicant’s amendments to claims 1, 11, and 20 are acknowledged.  Applicant’s addition of new claim 21 is acknowledged. 
Response to Arguments
4. 	 On remarks pages 14-19, Applicant argues the 101 rejection. 
	In particular on pages 14-15 and 17-18, Applicant argues the MCRO decision in support of the claims being eligible under 101 and summaries the Examiner’s position of the current claims with respect to MCRO being “the Office Action appears to take the position that the improvement can be characterized as an improvement to targeting an 
	On pages 15-16 of Remarks, Applicant cites that the claims are similar to the findings in DDR Holdings, in that “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”  The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees. 
	 Specifically DDR Holdings claims were regarding computer interfaces as detailed in the cited sections of the Federal Register below (Federal Register Vol. 79, No. 241 Tuesday December 16, 2014” 5. DDR Holdings, LLC v. Hotels.com L.P. (U.S. Patent No. 7,818,399)): 
	 -“The court considered several proposed characterizations of the abstract idea, including “making two Web pages look the same,’ ‘syndicated commerce on the computer using the Internet’ and ‘making two e-commerce Web pages look alike by 
	- “ In particular, the claim addresses the problem of retaining  Web site visitors from being diverted from host’s Web site to an advertiser’s web site, for which “the claimed solution is necessary rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks””
	- “The court held that, unlike in Ultramerical, the claim does not generically recite “use the Internet” to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource  provider that incorporates elements from multiple sources in order to solve a problem face by Web sites on the Internet.” 
	The above is unlike the present application since the idea of calculating a revenue based on various collected inputs to determine which ad to provide to a user exists outside the realm of computer technology and computer networks, for example providing ads to local users who have previously purchased products (e.g. repeat customer) than new customers who are a distance from the store because they would likely offer better return on investment. 
	The fact that some of these inputs, like previous user click data, and outputs providing the ad to a user terminal recite use of a computer or computer data does not mean the claims are not automatically eligible under 101.  Rather instead such elements merely recite additional limitations that have not been considered a practical 
	On pages 16-17 of Remarks, Applicant argues the claims are similar to the findings in BASCOM.   The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees. 
	The USPTO Memorandum Recent Subject Matter Eligibility Decisions dated 11/2/2016 states the following on page 3 (cited herein) with respect to BASCOM: 
	BASCOM: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). 
	Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section Il. B), and the July 2015 Update (in Section I).
	From the above, BASCOM was found eligible based on the nonconventional and non-generic arrangement of well known, conventional elements.  The Examiner has considered the elements but finds them to be well known conventional elements generically arranged as detailed below in the 101 rejection. Applicant does not argue the nonconventional and non-generic arrangement of elements with respect to BASCOM. Therefore the Examiner maintains the rejection. 
However, when looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet‐centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. Therefore, the claim recites patent eligible subject matter (Step 2B: YES).” Therefore while the Examiner has considered Applicant’s arguments the Examiner does not find the arguments persuasive and maintains the response with respect to DDR Holdings above. 
	On page 18 of Remarks, Applicant argues USPTO Example 34.  Example 34 is similar to BASCOM. Specifically the Subject Matter Eligibility Examples: Business Methods page 3-4 states “Here, an inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features 
	Finally on page 19 of Remarks, Applicant argues Applicant’s amendments of “the first credit characteristic corresponding to a credit characteristic of the user that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user” with respect to the 101.  However, these amendments merely further define a collected input that is than used to determine which ad to provide to a user. This limitation could reasonably and practically be performed by a human operator.  Specifically a user could classify or label a customer based on received credit information, for example user shopped in my store fives in the last month therefore they are a frequent shopper. The use of instead part of 
	Therefore the Examiner respectfully disagrees. 
5.	On pages 20-23 of Remarks, Applicant argues the prior art rejection.  The cited prior art of Biggs is in the art of ad auctions.  On remarks pages 21-22, Applicant argues that the auction is performed ahead of time and they are not initiated based on an individual user opening a media application and sending a presentation request to a server.  The Examiner disagrees particular Examiner cites to paragraphs 0042-0043 of Biggs. Here Biggs clearly teaches determining what ad to display to a user after a user enters a search query into a user interface (this search engine user interface is shown in Figure 1).	On pages 22-23 of Remarks, Applicant argues Applicant’s amendment of “based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user.” 
	It is noted that this general concept of a distinction was discussed by the Applicant in the interview dated 12/16/2020 and 7/23/2020. However, as broadly recited  a user's click behavior is financial data of the user from the advertiser perspective, since it is how the advertiser is charged for ads(see Biggs paragraphs 0001 and 0012-0013) and clicks have value (see Biggs paragraph 0019). It is noted that the Examiner has reviewed the specification and this is only discussed at paragraph 0027, if Applicant were to amend the claims to recite the more specific input of: credit card documentation and back loan documentation, the current grounds of rejection with respect to Biggs as 
	Since the specification does not discuss any specific type or way of calculating or determining credit card documentation and back loan documentation, targeting advertisements based on another type of input credit card documentation and back loan documentation is known, the Examiner provides the below references in the efforts of compact prosecution:
	-Leff et al. (United States Patent Application Publication Number: US
2008/0228598) paragraph 0054 "Some messages may include a targeted advertisement. An advertisement may be sent to a user based on known attributes associated with the user, such as age, sex, location, martial status, health, religion, political affiliation, credit score, and so forth"
	-Lin (United States Patent Application Publication Number: US
2009/0024462) paragraph 0007 "The present invention advantageously provides
a method, system and computer program product for providing targeted advertising to consumers based on a variety of attributes including credit score"
	-Rice et al. (United States Patent Application Publication Number: US
2013/0111519) paragraph 0084 " Such information includes, but is not limited to, personas, credit score requirements, income requirements, interest profiles, demographic information, and other profiling information that describes the advertiser's Target audience for the advertisement"
	Therefore the Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) calculating a revenue value based on various collected inputs to determine which ad to provide to a user. 
	Calculating a revenue value based on various collected inputs to determine which ad to provide to a user is (1) a mental process, (2) a mathematical calculation which is in a groupings of mathematical concepts, and (3) subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activity, and hence the claims include an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) by processing circuitry of an information processing apparatus (see claim 1)
	(b) using the terminal/ to the terminal/ by the terminal/from the terminal/from a terminal/ at the terminal/ in the terminal (see claims 1, 11, and 20)
	(c) on the media application/ on a media application (see claims 1, 11, and 20)

	(e) an information processing apparatus for/ processing circuitry configured to / interface circuitry configured to (see claim 11)
	(f) wherein the processing circuitry is further configured to (see claims 12-18)
	And (g) a non-transitory computer-readable storage medium storing a program executable by a processor to perform: (see claim 20)
	(2) Adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(9)). Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-21)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the online advertising slot or position environment or field of use (see claims 1-21)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite:
	(1) Simply appending, well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-21) (see July 2015 Update: Subject
Matter Eligibility pages 7 and 11 and from page 11 See Benson, 409 U.S. at 65-67;
Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data, (see claims 1, 10-11, and 19-20)(see MPEP 2106.05(d) Well-Understood, Routine, Symantec. 838 F.3d at 1321, i 20 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v .AVAuto. LLC, 823 F.3d 607,610, 118 USPQ2d 1744, 1745 (Fed, Cir. 2016) (using a telephone for image transmission); 0/P Techs., Inc., v. Amazon com. Inc., 788 F.3d 1359, 1363, 11 5 USPO2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, LP., 773 F.3d 1245,1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by tile click of a hyperlink." (emphasis added)).
	 (c) user device requesting content (See claims 1, 11, and 20)
	-Postrel (United States Patent Application Publication Number: US
2005/0149880) paragraph 0029 " A user operating a user computing device 30 will
request, or pull, primary webcontent from a content server 48 over a computer network
such as the Internet 42 in a manner well known in the art or example, the user may simply enter a URL, such as www.usatoday.com, in a browser window, or he may click on a hyperlink that leads him to the usatoday.com web site, etc. In any event, a URL that requests the usatoday.com web page is sent to the content server 48, and the content server returns the primary content page 2 as shown in FIG. 1 and as well known in the art."
	- Jannink (United States Patent Number: US 7,268,791) column 5 lines 34-42
"In the system shown in FIG. 4, a user 405 of a computer 412 containing a client

distributed computer network (such as the Internet) to a web server 420. Web server
420 can process the request and ultimately 40 provide the interface for user 405,
including the ability to navigate visualized data sets."
	- Lapp et al. (United States Patent Application Publication Number: US
2003/0212833) paragraph 0020 "Therefore, in a manner well known in the art, the client
23 having a web browser 39 and network software may connect in to communicate with a server 19, via a network such as the Internet 21, for user in requesting access to execute a dynamic web pages 29, which may be viewed on the client computer 23 at a remote location from the server 18"
	And (d) Presenting offers and gathering statistics (see claims 1-21) (see MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity (cited herein): “OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”).
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more (inventive concept) step as detailed in the Office Action above.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As per claims 1, 11, and 20 Applicant recites as amended, a user identifier of a user using the terminal, which is used for uniquely determining the user.  Upon review of the specification, there is no support for this new amendment of the user identifier uniquely determining the user.  While the specification discusses the user identifier it does not disclose it being unique or being used to uniquely determine the user.  Therefore the claims along with their dependents 2-10, 12-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (United States Patent Application Publication Number: US 2011/0047026) further in view of Liu et al. (United States Patent Application Publication Number: US 2017/0178181).
	As per claim 1, Biggs et al. teaches A method for publishing multimedia data, comprising: (see abstract, Examiner’s note: displaying ads according to an ad auction). 
	receiving a presentation request from a user when a presentation operation on a media application is detected at the media application; (see paragraphs 0042-0043 and Figure 1, Examiner’s note: user either inputs a keyword like a search query which is used to perform an ad auction). 
	in response to the received presentation request, obtaining, by processing circuitry of an information processing apparatus, (see paragraphs 0051-0052, Examiner’s note: functions can be performed by software running on a computer). 
	 a user identifier of a user using the media application, which is used for determining the user, and a target media position that is used to publish target multimedia data by the media application; acquiring a plurality of multimedia data to be published; determining, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner’s note: providing bids based on keywords (e.g. a user’s search term or query), where a user identifier could be a user’s search term or query.  A unique identifier as amended is addressed in the combination of references below. Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take into account for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs). 
	 the set of characteristics including a user characteristic of the user identifier, a first credit characteristic, and at least one of a second credit characteristic or a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s note: determining which ad to provide to the user take into account a user’s search query, which keywords the advertiser  wants to bid, as well as historical analysis of a user’s click behavior and other users’ click behavior). 
	 the first credit characteristic corresponding to a credit characteristic of the user that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user, (see paragraphs 0017, 0022, and 0026, Examiner’s note: a user’s click behavior is financial data of the user from the advertiser’s perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)). 
	 the second credit characteristic corresponding to a credit characteristic of an owner group associated with the respective multimedia data, (see paragraphs 0017, 0022, and 0026, Examiner’s note: bidding on keywords one example in these paragraphs is car for the advertiser Green Motors)). 
	 the third credit characteristic corresponding to a credit characteristic of users associated with the target media position, the users including visiting users and clicking users; (see paragraphs 0017, 0022, and 0026, Examiner’s note: teaches the actual position adjustments may be determined empirically, based on historical analysis of users’ click behavior). 
	selecting, based on the outcomes associated with the plurality of multimedia data, the target multimedia data from the plurality of multimedia data; and  sending, by interface circuitry of the information processing apparatus, the target multimedia data to the user to be published on the media application at the target media position (see paragraphs 0014, 0022, 0025-0026, and 0044, Examiner’s note: these paragraphs discuss how the system provides an advertisement to a user, based on outcomes of calculations like ERPI which takes into account factors like bids, CPC, CTR, and position (see Table 1)). 
terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal and (2) a user identifier which is used for uniquely determining the user to provide ads to the user. 
	However, Liu which is in the art of internet advertising (see paragraphs 0001-0003) teaches  (1) a user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020, Examiner’s note: examples of computing devices include a laptop computer, a tablet computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)). 
	And  (2) a user identifier which is used for uniquely determining the user to provide ads to the user (see paragraphs 0023, 0029, and 0048, Examiner’s note: teaches using user specific information to determine which ads to provide to a user, examples of identifiers include member ID, item ID, residence information, geographic location, etc. further a combination of the above could also be considered an identifier which “ is used” for uniquely identifying the user, since no unique identification is actually required by the claims it could be done at some other time). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs with the aforementioned teachings from Liu with the motivation of providing a way for a user to 
	As per claim 2, Biggs teaches
	wherein the set of characteristics includes the third credit characteristic, (see paragraphs 0017, 0022, and 0026, Examiner’s note: adjustments may be determined based on historical analysis of user’s click behavior).
	and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements). 
 	and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: using the user characteristic (see paragraph 0013, Examiner’s note: advertisements based on keywords). 
determining the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; and (see paragraphs 0014, 0017, 0026 and Table 1, 
determining the outcome based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic (see paragraphs 0025-0026, Examiner’s note: teaches how to calculate the values in table 1 of an ad to provide ads to user, these values are calculated based on the above characteristics). 
	Biggs does not expressly teach forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches forming a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are both known.
As per claim 3, Biggs teaches
	wherein the determining the outcome based on the user characteristic u', the content characteristic ao, the position characteristic co, and the third credit characteristic m comprises: determining the outcome W using the following equation: W= μ( ao, μ ', co)* v( ao, μ ', m), Wherein μ( aO, μ ', co), dependent on the content characteristic ao, the user characteristic u', and the position characteristic co, represents a click-through rate when the respective multimedia data is published at the target media position and v( ao, μ ', m), dependent on the content characteristic ao, the user characteristic u', and the third credit characteristic m, represents a click value when the respective multimedia data is published at the target media position (see paragraphs 0025-0026 and 0013, Examiner’s note: Biggs shows CTR x bid, where the CTR and the bid are determined by each taking into account the variables described in the parentheses). 
	Biggs does not expressly teach the combined user characteristic used to determine an ad to provide to a user. 
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches the combined user characteristic used to determine an ad to provide to a user(see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a 
As per claim 4, Biggs teaches
	wherein the set of characteristics includes the second credit characteristic, (see paragraphs 0017, 0022, and 0026, Examiner’s note: advertisers bid on keywords like car in the Green Motors example). 
	and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: determining the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; forming a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic; and determining the outcome based on the user characteristic, the combined content characteristic, and the position characteristic (see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the bid can be based on the next lowest bidder’s bid). 
As per claim 5, Biggs teaches
Wherein the determining the outcome based on the user characteristic Uo, the combined content characteristic a', and the position characteristic co comprises determining the outcome W using the following equation: W= μ( a’, μo, co)* v( a', uo), wherein μ( a’, μo, co) dependent on the combined content characteristic a', the user characteristic uo, and the position characteristic co, represents a click-through rate when the respective multimedia data is published at the target media position and v( a', uo ), dependent on the combined content characteristic a' and the user characteristic uO , represents a click value when the respective multimedia data is published at the target media position (see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the bid can be based on the next lowest bidder’s bid and further the CTR and the bid are determined by each taking into account the variables described in the parentheses).
As per claim 6, Biggs teaches
	wherein the set of characteristics includes both of the second credit characteristic and the third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s note: advertisers bid on keywords and what ad is displayed is also based on previous click history or interaction). 
	and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, 
	and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: using the user characteristic  (see paragraph 0013, Examiner’s note: advertisements based on keywords).
determining the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; forming a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic; (see paragraphs 0013 and 0025-0026, Examiner’s note; advertisers bidding on specific keywords these are then adjusted by other factors like CTRs to then provide ads to users). 
determining the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; and (see paragraphs 0014, 0017, 0026, and Table 1, note: determining position adjustments or factors based on historical analysis of users’ click behavior). 
determining the outcome based on the combined user characteristic, the combined content characteristic, the third credit characteristic, and the position characteristic (see paragraphs 0025-0026 and Table 1, Examiner’s note: teaches using 
	Biggs does not expressly teach forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
		However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches forming a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are both known.
As per claim 7, Biggs teaches
	wherein the determining the outcome based on the user characteristic u’ , the combined content characteristic a' , the third credit characteristic m, and the position characteristic c0 comprises: determining the outcome W using the following equation: W= μ( a’, μ’, c0, m)* v( a’ , u’, m), wherein μ( a’, μ’, c0, m) dependent on the combined content characteristic a' , the user characteristic u’ , the position characteristic c0 , and the third credit characteristic m, represents a click-through rate when the respective multimedia data is published at the target media position and  v( a’ , u’, m) dependent on the combined content characteristic a', the user characteristic u’, and the third credit characteristic m, represents a click value when the respective multimedia data is published at the target media position(see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the CTR and the bid are determined by each taking into account the variables described in the parentheses including determining position adjustments or factors based on historical analysis of users’ click behavior (the third credit characteristic, see paragraphs 0013, 0017, 0022, and 0026, as described above in claim 6)).
	Biggs does not expressly teach the combined user characteristic used to determine an ad to provide to a user. 
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches the combined user characteristic used to determine an ad to provide to a user(see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when taking in to account 
As per claim 8, Biggs does not expressly teach wherein the determining the third credit characteristic based on the visitor credit characteristic associated with the visiting users and the clicker credit characteristic associated with the clicking users comprises: determining a first credit distribution characteristic based on respective credit characteristics of the visiting users in first preset time periods; determining a second credit distribution characteristic based on respective credit characteristics of the clicking users in second preset time periods; determining a difference characteristic between the first credit distribution characteristic and the second credit distribution characteristic; and forming the third credit characteristic using the first credit distribution characteristic and the difference characteristic.
However, Liu teaches wherein the determining the third credit characteristic based on the visitor credit characteristic associated with the visiting users and the clicker credit characteristic associated with the clicking users comprises: determining a first credit distribution characteristic based on respective credit characteristics of the visiting users in first preset time periods; determining a second credit distribution characteristic based on respective credit characteristics of the clicking users in second preset time periods; determining a difference characteristic between the first credit distribution characteristic and the second credit distribution characteristic; and forming the third credit characteristic using the first credit distribution characteristic and the difference characteristic (see abstract and paragraphs 0033 and 0037, Examiner’s note: adjusting user selection rate (e.g. CTR) overtime based on observed data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way to adjust a CTR based on additional collected or received data (see Liu et al. abstract and paragraphs 0033 and 0037), when adjusting CTRs is known (see Biggs paragraph 0013 and 0030).	
As per claim 9, Bigg teaches
	wherein the determining the second credit characteristic based on the credit characteristics and the weight coefficients of the respective members in the owner group associated with the respective multimedia data comprises: for each of the members in the owner group, determining a weighted credit characteristic that is a product of one of the credit characteristics associated with the respective member and one of the weight coefficients associated with the respective member, and determining the second credit characteristic to be a sum of the weighted credit characteristics associated with the members in the owner group (see paragraphs 0027, 0029, and 0031-0032, Examiner’s note: determining which ad layout to user based on whether the exclusive ad is better than eRPI (see paragraphs 0029 and 0032)). 
As per claim 11, Biggs teaches An information processing apparatus for publishing multimedia data, comprising: (see paragraph 0009, note: system). 
processing circuitry configured to: (see paragraphs 0051-0052, Examiner’s note: software running on a computer to perform the functions), 
receive a presentation request from a user when a presentation operation on a media application is detected at the media application; (see paragraphs 0042-0043 and Figure 1, Examiner’s note: user either inputs a keyword like a search query which is used to perform an ad auction).
in response to the received presentation request, obtain a user identifier of a user using the media application, which is used for determining the user, and a target media position that is used to publish target multimedia data by the media application; acquire a plurality of multimedia data to be published; determine, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner’s note: providing bids based on keywords (e.g. a user’s search term or query), where a user identifier could be a user’s search term or query.  A unique identifier as amended is addressed in the combination of references below. Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take into account for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs).
 the set of characteristics including a user characteristic of the user identifier, a first credit characteristic, and at least one of a second credit characteristic or a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s 
 the first credit characteristic corresponding to a credit characteristic of the user that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user, (see paragraphs 0017, 0022, and 0026, Examiner’s note: a user’s click behavior is financial data of the user from the advertiser’s perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)).
the second credit characteristic corresponding to a credit characteristic of an owner group associated with the respective multimedia data, (see paragraphs 0017, 0022, and 0026, Examiner’s note: bidding on keywords one example in these paragraphs is car for the advertiser Green Motors)).
the third credit characteristic corresponding to a credit characteristic of users associated with the target media position, the users including visiting users and clicking users; (see paragraphs 0017, 0022, and 0026, Examiner’s note: teaches the actual position adjustments may be determined empirically, based on historical analysis of users’ click behavior).
 select, based on the outcomes associated with the plurality of multimedia data, the target multimedia data from the plurality of multimedia data; and interface circuitry configured to send the target multimedia data to the user to be published on the media application at the target media position. (see paragraphs 0014, 0022, 0025-0026, and 0044, Examiner’s note: these paragraphs discuss how the system provides an advertisement to a user, based on outcomes of calculations like ERPI which takes into account factors like bids, CPC, CTR, and position (see Table 1)).
	While Biggs is in the art of providing web ads to users (see paragraph 0001) and teaches using user identifiers to provide ads to users like keywords (see paragraph 0013), Biggs does not expressly teach (1) a user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal and (2) a user identifier which is used for uniquely determining the user to then provide ads to the user. 
	However, Liu which is in the art of internet advertising (see paragraphs 0001-0003) teaches  (1) a user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020, Examiner’s note: examples of computing devices include a laptop computer, a tablet computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)). 
	And  (2) a user identifier which is used for uniquely determining the user to then provide ads to the user (see paragraphs 0023, 0029, and 0048, Examiner’s note: teaches using user specific information to determine which ads to provide to a user, 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs with the aforementioned teachings from Liu with the motivation of providing a way for a user to receive ads over the internet (see Liu et al. paragraphs 0014-0015 and 0019-0020) as well as providing a way to provide targeted ads based on information collected about the user (see Liu et al. paragraphs 0023, 0029, and 0048), when providing ads to a web user (see Biggs paragraph 0001 and 0013-0014) as well as providing ads based on information collected about the user’s interest (see Biggs paragraphs 0013-0014 and 0017) are both known. 
As per claim 12, Biggs teaches
	wherein the set of characteristics includes the third credit characteristic, (see paragraphs 0017, 0022, and 0026, Examiner’s note: adjustments may be determined based on historical analysis of user’s click behavior).
	and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	and wherein the processing circuitry is further configured to: use the user characteristic (see paragraph 0013, Examiner’s note: advertisements based on keywords).
determine the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; and(see paragraphs 0014, 0017, 0026 and Table 1, Examiner’s note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous behavior).
determine the outcome based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic (see paragraphs 0025-0026, Examiner’s note: teaches how to calculate the values in table 1 that a user to provide ads to user, these values are calculated based on the above characteristics). 
	Biggs does not expressly teach form a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches form a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 

	As per claim 13, Biggs teaches 
	Wherein μ( a0 , μ', c0), dependent on the content characteristic ao, the user characteristic u' , and the position characteristic c0, represents a click-through rate when the respective multimedia data is published at the target media position; v( a0 , μ', m ), dependent on the content characteristic ao, the user characteristic u' , and the third credit characteristic m, represents a click value when the respective multimedia data is published at the target media position; and the processing circuitry is further configured to determine the outcome W using the following equation: W = μ( a0 , μ', c0), * v( a0 , μ', m ) (see paragraphs 0025-0026 and 0013, Examiner’s note: Biggs shows CTR x bid, where the CTR and the bid are determined by each taking into account the variables described in the parentheses). 
	Biggs does not expressly teach the combined user characteristic used to determine an ad to provide to a user. 
However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches the combined user characteristic used to determine an ad to provide to a user(see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are both known.
	As per claim 14, Biggs teaches 
	wherein the set of characteristics includes the second credit characteristic, (see paragraphs 0017, 0022, and 0026, Examiner’s note: advertisers bid on keywords like car in the Green Motors example).
	and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	and wherein the processing circuitry is further configured to: determine the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; form a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic; and determine the outcome based on the user characteristic, the combined content characteristic, and the position characteristic  (see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the bid can be based on the next lowest bidder’s bid).
	As per claim 15, Biggs teaches 
	Wherein μ(a', u 0 , c0), dependent on the combined content characteristic a', the user characteristic uo, and the position characteristic c0 , represents a click-through rate when the respective multimedia data is published at the target media position; v( a', u 0 ), dependent on the combined content characteristic a' and the user characteristic u0, represents a click value when the respective multimedia data is published at the target media position; and the processing circuitry is further configured to determine the outcome W using the following equation: W= μ(a', u 0 , c0) * v( a', u 0 ) (see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the bid can be based on the next lowest bidder’s bid and further the CTR and the bid are determined by each taking into account the variables described in the parentheses).
	As per claim 16, Biggs teaches
wherein the set of characteristics includes both the second credit characteristic and the third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s note: advertisers bid on keywords and what ad is displayed is also based on previous click history or interaction). 
	 and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, (see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	and wherein the processing circuitry is further configured to: using the user characteristic (see paragraph 0013, Examiner’s note: advertisements based on keywords).
determine the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; form a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic; (see paragraphs 0013 and 0025-0026, Examiner’s note; advertisers bidding on specific keywords these are then adjusted by other factors like CTRs to then provide ads to users).
determine the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; and(see paragraphs 0014, 0017, 0026, and Table 1, 
determine the outcome based on the combined user characteristic, the combined content characteristic, the third credit characteristic, and the position characteristic (see paragraphs 0025-0026 and Table 1, Examiner’s note: teaches using the above characteristics to perform calculations in Table 1 to provide ads to users based on those calculations for example eRPI). 
	Biggs does not expressly teach forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches forming a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are both known.
As per claim 17, Biggs teaches
	Wherein μ(a',u',c0,m), dependent on the combined content characteristic a', the  user characteristic u', the position characteristic c0 , and the third credit characteristic m, represents a click-through rate when the respective multimedia data is published at the target media position; v( a', u', m ), dependent on the combined content characteristic a' , the user characteristic u', and the third credit characteristic m, represents a click value when the respective multimedia data is published at the target media position; and the processing circuitry is further configured to determine the outcome W using the following equation: W= μ(a',u',c0,m)* v( a', u', m ) (see paragraphs 0013 and 0025-0026, Examiner’s note: Biggs teaches calculating based on CTR and bid, where the CTR and the bid are determined by each taking into account the variables described in the parentheses including determining position adjustments or factors based on historical analysis of users’ click behavior (the third credit characteristic, see paragraphs 0013, 0017, 0022, and 0026, as described above in claim 16)).
	Biggs does not expressly teach the combined user characteristic used to determine an ad to provide to a user. 
	However, Liu et al. which is in the art of ads and click through rate predictions (see abstract) teaches the combined user characteristic used to determine an ad to provide to a user(see paragraphs 0021, 0023, 0029, and 0048, Examiner’s note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the 
As per claim 18, Biggs teaches
	wherein the set of characteristics includes the third credit characteristic, (see paragraphs 0017, 0022, and 0026, Examiner’s note: based on previous user history). 
	 and further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position, ((see paragraphs 0013-0014, Examiner’s note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	Biggs does not expressly teach and wherein the processing circuitry is further configured to: determine a first credit distribution characteristic based on respective credit characteristics of the visiting users in first preset time periods; determine a second credit distribution characteristic based on respective credit characteristics of the clicking users in second preset time periods; determine a difference characteristic between the first credit distribution characteristic and the second credit distribution characteristic; and form the third credit characteristic using the first credit distribution characteristic and the difference characteristic.
and wherein the processing circuitry is further configured to: determine a first credit distribution characteristic based on respective credit characteristics of the visiting users in first preset time periods; determine a second credit distribution characteristic based on respective credit characteristics of the clicking users in second preset time periods; determine a difference characteristic between the first credit distribution characteristic and the second credit distribution characteristic; and form the third credit characteristic using the first credit distribution characteristic and the difference characteristic (see abstract and paragraphs 0033, 0037, and 0074, Examiner’s note: adjusting user selection rate (e.g. CTR) overtime based on observed data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from Liu et al. with the motivation of providing a way to adjust a CTR based on additional collected or received data (see Liu et al. abstract and paragraphs 0033 and 0037), when adjusting CTRs is known (see Biggs paragraph 0013 and 0030).	
As per claim 20, Biggs teaches A non-transitory computer-readable storage medium storing a program executable by a processor to perform: (see paragraphs 0051-0052, Examiner’s note: software running on a computer to perform operations). 
receive a presentation request from a user when a presentation operation on a media application is detected at the media application; (see paragraphs 
in response to the received presentation request, obtaining a user identifier of a user using the media application, which is used for determining the user, and a target media position that is used to publish target multimedia data by the media application; acquiring a plurality of multimedia data to be published; determining, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner’s note: providing bids based on keywords (e.g. a user’s search term or query), where a user identifier could be a user’s search term or query.  A unique identifier as amended is addressed in the combination of references below. Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take into account for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs).
the set of characteristics including a user characteristic of the user identifier, a first credit characteristic, and at least one of a second credit characteristic or a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s note: determining which ad to provide to the user take into account a user’s search query, which keywords the user wants to bid, as well as historical analysis of a user’s click behavior and other users’ click behavior).
 the first credit characteristic corresponding to a credit characteristic of the user that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user, (see paragraphs 0017, 0022, and 0026, Examiner’s note: a user’s click behavior is financial data of the user from the advertiser’s perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)).
 the second credit characteristic corresponding to a credit characteristic of an owner group associated with the respective multimedia data, (see paragraphs 0017, 0022, and 0026, Examiner’s note: bidding on keywords one example in these paragraphs is car for the advertiser Green Motors)).
the third credit characteristic corresponding to a credit characteristic of users associated with the target media position, the users including visiting users and clicking users; (see paragraphs 0017, 0022, and 0026, Examiner’s note: teaches the actual position adjustments may be determined empirically, based on historical analysis of users’ click behavior).
 	selecting, based on the outcomes associated with the plurality of multimedia data, the target multimedia data from the plurality of multimedia data; and sending the target multimedia data to the terminal to be published on the media application at the target media position (see paragraphs 0014, 0022, 0025-0026, and 0044, Examiner’s 
	While Biggs is in the art of providing web ads to users (see paragraph 0001) and teaches using user identifiers to provide ads to users like keywords (see paragraph 0013), Biggs does not expressly teach (1) a user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal and (2) a user identifier which is used for uniquely determining the user to provide ads to the user. 
	However, Liu which is in the art of internet advertising (see paragraphs 0001-0003) teaches  (1) a user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020, Examiner’s note: examples of computing devices include a laptop computer, a tablet computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)). 
	And (2) a user identifier which is used for uniquely determining the user to provide ads to the user (see paragraphs 0023, 0029, and 0048, Examiner’s note: teaches using user specific information to determine which ads to provide to a user, examples of identifiers include member ID, item ID, residence information, geographic location, etc. further a combination of the above could also be considered an identifier which “ is used” for uniquely identifying the user, since no unique identification is actually required by the claims it could be done at some other time). 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs with the aforementioned teachings from Liu with the motivation of providing a way for a user to receive ads over the internet (see Liu et al. paragraphs 0014-0015 and 0019-0020) as well as providing a way to provide targeted ads based on information collected about the user (see Liu et al. paragraphs 0023, 0029, and 0048), when providing ads to a web user (see Biggs paragraph 0001 and 0013-0014) as well as providing ads based on information collected about the user’s interest (see Biggs paragraphs 0013-0014 and 0017) are both known. 
13.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (United States Patent Application Publication Number: US 2011/0047026) further in view of Liu et al. (United States Patent Application Publication Number: US 2017/0178181) in view of D'Amore et al. (United States Patent Application Publication Number: US 2009/0198542).
As per claim 10, Biggs teaches
	wherein the presentation request includes the user identifier (see paragraphs 0042-0043, Examiner’s note: receiving search or query input from the user).
	Biggs in view of Liu does not expressly teach a user request including device capabilities for ads or more specifically as recited in the claims and the target media position.
	However, D'Amore et al. which is in the art of ads (see abstract) teaches a user request including device capabilities for ads or more specifically as recited in the claims and the target media position (see paragraph 0092, Examiner’s note: request can include things like screen size, rendering capabilities, application context, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from D'Amore et al. with the motivation of providing the server with information about what the requesting device is capable of (see D'Amore paragraph 0092), when providing ads on various types of layouts is known (see Biggs paragraphs 0041, 0043, and 0031).
As per claim 19, Biggs teaches
	wherein the presentation request includes the user identifier (see paragraphs 0042-0043, Examiner’s note: receiving search or query input from the user).
	Biggs in view of Liu does not expressly teach a user request including device capabilities for ads or more specifically as recited in the claims and the target media position.
	However, D'Amore et al. which is in the art of ads (see abstract) teaches a user request including device capabilities for ads or more specifically as recited in the claims and the target media position (see paragraph 0092, Examiner’s note: request can include things like screen size, rendering capabilities, application context, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with .

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (United States Patent Application Publication Number: US 2011/0047026) further in view of Liu et al. (United States Patent Application Publication Number: US 2017/0178181) in view of Chandran (United States Patent Application Publication Number: US 2008/0059352). 
As per claim 21, Biggs in view of Liu does not expressly teach wherein the credit information includes at least one of credit card documentation, bank loan documentation, and a personal asset record, and the public record includes at least one of an individual housing provident fund and individual insurance. 
However, Chandran which like Biggs is in the art of providing ads based on known information to a user that have the expected value (see abstract) teaches wherein the credit information includes at least one of credit card documentation, bank loan documentation, and a personal asset record, and the public record includes at least one of an individual housing provident fund and individual insurance (see paragraph 0031, 0047, and 0055, Examiner’s note: teaches different information known about the user to provide targeted credit card offers or ads like 
	Examiner’s note: while multiple have been shown in the efforts of compact prosecution only one of the alternatives of credit information or public record are required in the claims since claim 1 only requires one of credit information or public record. Further while only one is required by the claims other alternatives can be found in related prior art of record section below i-n and in the response to arguments section above (the above claim however is not rejected under this art, this is merely provided for applicant’s convenience in the efforts of compact prosecution). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Biggs in view of Liu with the aforementioned teachings from Chandran with the motivation of providing additional user identifiers to target advertisements to (see Chandran 0031, 0047, and 0055), when targeting ads to users based on various variables is known (see Biggs 0013-0014 and 0025-0027).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Lester (United States Patent Number: US 7,363,302) teaches a method of
promoting or demoting an ad from one spot to another spot (see abstract and title)
	b.	 Jain et al. (United States Patent Application Publication Number: US
2007/0038508) teaches a normalized click through pricing where the effective bids are based on CTR * Bid (see abstract, Figure 2, and paragraph 0019)
	c. 	Wiseman et al. (United States Patent Application Publication
Number: US 2008/0040221) teaches determining an ad presentation order based on one or more of a bid, a click through rate of the advertisement and a conversion rate of the advertisement (see abstract)
	d. 	Schroedl et al. (United States Patent Application Publication Number:
US 2009/0138362) teaches context-adaptive shaping of relevance scores for position auctions (see title and abstract)
	e. 	Yue et al. (United States Patent Application Publication Number: US
2010/0023394) teaches delivering advertisements based on user characteristic information to increase the click ratio of the advertisement (see title and abstract)
	f. 	Song et al. (United States Patent Application Publication Number: US
2010/0106594) teaches a system for displaying the optimal advertising based on click statistics (see title, abstract, and Figure 2)
	g. 	Torigoe et al. (United States patent Application Publication Number:
US 2010/0250361) teaches providing ads based on predicted CTR (see abstract and
Figure 8)
	h.	Stayavolu et al. (United States Patent Application Publication Number: US 2010/0185534) teaches comparing a user’s current insurance policy to other policies and providing an advertisement (see paragraph 0026) 
	i.	Lee (United States Patent Application Publication Number: US 2012/0066004) teaches using the user’s current insurance premium information to provide related ads (See paragraph 0064, 0082, and abstract)
Kulkarni et al. (United States Patent Application Publication number: US 2013/0325548) teaches providing alternative policy offerings (ads) based on the user’s current insurance policy (see paragraph 0153)
	l.	Leff et al. (United States Patent Application Publication Number: US
2008/0228598) teaches paragraph 0054 "Some messages may include a targeted advertisement. An advertisement may be sent to a user based on known attributes associated with the user, such as age, sex, location, martial status, health, religion, political affiliation, credit score, and so forth"
	m.	Lin (United States Patent Application Publication Number: US
2009/0024462) teaches paragraph 0007 "The present invention advantageously provides
a method, system and computer program product for providing targeted advertising to consumers based on a variety of attributes including credit score"
	n.  Rice et al. (United States Patent Application Publication Number: US
2013/0111519) teaches paragraph 0084 " Such information includes, but is not limited to, personas, credit score requirements, income requirements, interest profiles, demographic information, and other profiling information that describes the advertiser's Target audience for the advertisement"
	o.	Amit et al. (United States Patent Application Publication Number: US 2013/0325585) teaches optimizing revenue in a system based on different advertising layouts (see abstract)
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.